EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This Office Action is responsive to the AFCP 2.0 filed 22 March 2021.  
Claims 1-21 are now pending.  The Examiner acknowledges the amendments to claims 

13, 15 and 17.  The present application, filed on or after March 16, 2013, is being 

examined under the first inventor to file provisions of the AIA .

Authorization for this examiner’s amendment was given in an interview with Maxine Barasch on 25 March 2021.

The application has been amended as follows:

IN THE CLAIMS:

Claim 20: The sexual stimulation device of claim 1, wherein the sexual stimulation device is a pressure field stimulator and wherein the pressure field stimulator is controllable by a remote control.

Reasons for Allowance
Claims 1-21 are allowable over the prior art of record.  The following is an examiner’s statement of reasons for allowance: regarding claims 1-21, while the prior art teaches a device comprising: a cup; a housing comprising an opening; a driver, disposed inside the housing, configured to vary a volume of the cup; a sheath bound to the housing; wherein the cup is disposed within the opening of the housing; wherein the sheath and the cup are integral with one another, and wherein the sheath and the cup 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058.  The examiner can normally be reached on Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791